271 F.2d 592
Pius STANCAVAGE, Appellant,v.UNITED STATES of America.
No. 12889.
United States Court of Appeals Third Circuit.
Submitted Oct. 6, 1959.Decided Nov. 5, 1959.

Pius Stancavage, pro se.
Harold K. Wood, U.S. Atty., Richard Reifsnyder, Asst. U.S. Atty., Philadelphia, Pa., for appellee.
Before BIGGS, Chief Judge, and McLAUGHLIN and STALEY, Circuit Judges.
PER CURIAM.


1
The pleadings and the judgment of the court below in this case have been carefully examined, as have been the briefs of the parties.  It is clear that the appellant, Stancavage, cannot maintain a suit under the Federal Tort Claims Act, 28 U.S.C. 1346(b) and 2674.  He asserts that he has been endamaged to the extent of two million dollars by reason of 'radioactivity', he having received treatment at the Naval Hospital at Philadelphia from September 17 to October 6, 1943.  The Federal Tort Claims Act will sustain no cause of action which did not accrue on or after January 1, 1945.  28 U.S.C. 1346(b).  In view of this bar to Stancavage's action it is unnecessary to discuss the applicability of any statute of limitations.  The judgment appealed from will be affirmed.